Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 1 of 13 PageID 819




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                           Case No. 8:10-CR-136-T-30EAJ

MICHELLE DUVAL
                                    /

         DEFENDANT’S REPLY TO GOVERNMENT’S OPPOSITION

      Ms. Michelle Duval submits this reply brief to clarify that she qualifies for

compassionate release under the standard set forth by the 11th Circuit in a

decision handed down after she filed her initial motion. United States v. Bryant,

No. 19-14267, 2021 WL 1827158 at *1 (11th Cir. May 7, 2021). Ms. Duval’s medical

conditions substantially diminish her ability to provide self-care within a

correctional facility and are not adequately treated by the BOP, satisfying the

criteria for compassionate release in this circuit. Ms. Duval also rebuts the

government’s assertions that she was never approved for home confinement and

that she refused the COVID-19 vaccine.

      Diverging from the seven other circuits that have considered the issue, the

11th Circuit held that district courts may not reduce a sentence unless the movant

satisfies the criteria in the U.S. Sentencing Commission policy statement, §

1B1.13. Id. at *13; id. at *18 (Martin, J., dissenting). The D.C. Circuit then became

the eighth court of appeals to hold that applying the Sentencing Guidelines is
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 2 of 13 PageID 820




plain error: “[T]he combination of clear text and overwhelming and vigorously

reasoned authority from seven other circuits (and the unpersuasiveness of the

Eleventh Circuit’s analysis) make the error plain.” United States v. Long, No.

20-3064, 2021 WL 1972245, at *26 (D.C. Cir. May 18, 2021).

  I.   MS. DUVAL’S POOR HEALTH MAKES HER ELIGIBLE FOR A
       SENTENCE REDUCTION

       Even under the Sentencing Commission guidelines, Ms. Duval qualifies for

a reduction in sentence. The 11th Circuit currently mandates that a court “simply

considers a defendant's specific circumstances, decides if he is dangerous, and

determines if his circumstances meet any of the four reasons [under § 1B1.13]

that could make him eligible for a reduction.” Bryant, 2021 WL 1827158 at *7. Ms.

Duval meets the criteria for Subsection A of § 1B1.13: “serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of the correctional facility and from

which he or she is not expected to recover.” U.S.S.G. § 1B1.13, application note

1(A). Ms. Duval cannot take care of herself in prison because she cannot protect

herself from COVID-19. She cannot care for herself because FCI Danbury will not

provide her with a medically appropriate sleeping arrangement, allow her to

consult with a doctor regarding whether she should take the COVID-19 vaccine,

or manage her many pre-existing conditions, such as COPD, asthma, type 2




                                          2
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 3 of 13 PageID 821




diabetes, obesity, and hypertension. COPD has no cure and thus she is not

expected to regain full use of her lungs.1

           A. Self-Care in a Prison Environment Means Having Access to
              Resources that Allow a Person to Protect Their Health

       No one challenges the fact that Ms. Duval suffers from numerous and

serious medical conditions. The government argues that Ms. Duval can care for

herself because she is not incapacitated, but that is not the correct standard. “The

presence of COVID-19, though, necessitates a more expansive interpretation of

what self-care means.” United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL

1696084, at *3 (D. Idaho Apr. 7, 2020). In the era of COVID, self-care means

protecting oneself within the environment of a correctional facility from

contracting COVID-19 by being able to perform the “self-care actions the CDC

recommends to prevent contracting COVID-19 - such as social distancing and

constant sanitization of living spaces.” United States v. Rodriguez, 476 F. Supp. 3d

1071, 1076 (S.D. Cal. 2020); United States v. Northcutt, No. CR 04-72, 2021 WL

615207, at *3 (W.D. Pa. Feb. 17, 2021) (granting release in part because movant’s

“ability to provide self-care, including social distancing, is constrained in a prison

environment”).

       The ability to administer self-care is critical for incarcerated people with

chronic conditions such as Ms. Duval. United States v. Fortune, No. 4:09-CR-40082,

1
 Ctrs. for Disease Control & Prevention, What is COPD? (last reviewed Feb. 22, 2021),
https://www.cdc.gov/copd/index.html.


                                               3
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 4 of 13 PageID 822




2021 WL 719890, at *4 (C.D. Ill. Feb. 24, 2021) (accepting “the proposition that a

chronic condition may . . . ‘diminish[ ] the ability . . . to provide self-care’” in a

prison     because       of    COVID-19);         United      States     v.   Villafuerte-Diaz,       No.

19-CR-1063-GPC, 2020 WL 4336349 (S.D. Cal. July 28, 2020) (same). For instance,

an incarcerated person recovering from surgery or one with a compromised

immune system “cannot provide self-care because he cannot protect himself from

the spread of a dangerous and highly contagious virus.” United States v. Ramirez,

459 F. Supp. 3d 333, 339 (D. Mass. 2020) (citations omitted). Here, Ms. Duval

suffers from obesity, type 2 diabetes mellitus, COPD, hypertension, and asthma,

all of which the CDC identifies as increasing the risk of severe illness or death

from COVID-19. In particular, “many courts have observed that obesity and high

blood pressure are particularly worrying medical conditions as they relate to the

risk of severe illness or death from COVID-19.” Northcutt, 2021 WL 615207, at *3.

Furthermore, Ms. Duval uses a mometasone inhaler twice a day to manage her

asthma, and it has been shown that fatality rates from COVID-19 are higher in

those who use mometasone. United States v. Staats, ---F. Supp. 3d---, 2020 WL

6888224, at *4 (E.D. Pa. Nov. 24, 2020) (citing study).2

        These conditions substantially diminish Ms. Duval’s ability to administer

self-care, but Ms. Duval’s situation is particularly dire as FCI Danbury staff are


2
 The OpenSAFELY Collaborative et al., Open SAFELY: factors associated with COVID-19-related
hospital deaths in the linked electronic health records of 17 million adult NHS patients, (May 7, 2020),
https://www.medrxiv.org/content/10.1101/2020.05.06.20092999v1.full.pdf.


                                                    4
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 5 of 13 PageID 823




not motivated to help her. Medical staff have not made an appointment with a

pulmonologist, despite being aware of her continued troubles breathing. Ex. H at

17. Ms. Duval currently sleeps propped up on books and pillows so that she can

breathe throughout the night because the chair she slept in was taken away.

Moreover, Ms. Duval’s CPAP machine cord is frequently tripped over and

unplugged throughout the night because staff moved her from a cell that had an

electrical outlet. The government represents that Ms. Duval has not shown her

conditions “inhibit her ability to provide self-care” and maintains that her

“conditions are being treated in the BOP.” Gov’t Opp. at 4. Over 800 pages of

medical records tell a very different story of ignoring symptoms, dismissing

concerns, and failing to provide minimal chronic care. Ms. Duval cannot provide

self-care if she cannot plug in her CPAP machine, cannot social distance in a

prison environment, and cannot obtain the specialist care she needs.

      Although the government in this case clings to a narrow definition of

self-care, in similar cases the government has acknowledged that medical

conditions like Ms. Duval’s “substantially diminish[] the ability to provide

self-care within the environment of a correctional facility[.]” United States v.

Butler, No. CR 10-612, 2020 WL 5369753, at *2 (E.D. Pa. Sept. 8, 2020) (citation

omitted). The government admitted that Butler’s obesity “unquestionably meets

the test for an ‘extraordinary and compelling reason’ set forth in application note

1(A), as the condition puts him at risk for a severe outcome were he to contract


                                         5
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 6 of 13 PageID 824




COVID-19.” Id. The court also noted that Butler’s hypertension and sleep apnea,

taken together with his obesity, constituted extraordinary and compelling

reasons that justified his immediate release from incarceration. Id. at *3. Like Mr.

Butler, Ms. Duval suffers from obesity, sleep apnea, and hypertension as well as

several other conditions identified by the CDC as putting her at increased risk of

an adverse outcome from COVID-19. Therefore, she satisfies the Guideline

requirement that she be incapable of self-care and thus “unquestionably” meets

the test for an extraordinary and compelling reason for compassionate release.

 II.   The Availability of a Vaccine Does Not Preclude Compassionate Release

       The government misstates Ms. Duval’s position regarding the COVID-19

vaccine. First, Ms. Duval did not refuse the vaccine. See Gov’t Opp. at 3, 8.

Second, her hesitancy says nothing about the gravity of her medical condition.

The vaccine is not a panacea. United States v. Pappa, No. 95-00084-CR, 2021 WL

1439714, at *4, n.4 (S.D. Fla. Apr. 1, 2021). Even if Ms. Duval accepts the vaccine

after consulting a doctor, that would also not affect her eligibility for

compassionate release. United States v. Spriggs, No. CR CCB-10-364, 2021 WL

1856667, at *3 (D. Md. May 10, 2021) (deciding that a defendant with obesity,

hypertension, and risk of heart disease who had received one dose of the vaccine

was still eligible for compassionate release based on his medical conditions).

Making vaccination a bar to compassionate release would create a perverse

incentive to decline the vaccine, which would be highly detrimental. Id. Finally,

                                         6
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 7 of 13 PageID 825




the vaccine may not be effective on people with obesity, such as Ms. Duval, so

she remains at risk of severe illness from COVID-19. Pappa, 2021 WL 1439714, at

*4, n.4. Thus, the vaccine alone does not preclude compassionate release based on

the threat of contracting COVID-19 in prison for someone with underlying health

conditions.

          A. Ms. Duval Did Not Refuse the COVID-19 Vaccine

       Ms. Duval did not refuse the COVID-19 vaccine. Ex. N at 2-3. Given her

numerous medical conditions (asthma, obstructive sleep apnea, COPD, essential

hypertension, seizure disorder, type 2 diabetes mellitus, glaucoma and myopia,

peripheral neuropathy, gastroesophageal reflux, uterine fibroids with abnormal

uterine bleeding, morbid obesity, and generalized anxiety disorder), Ms. Duval

understandably wishes to consult with her primary doctor, Dr. Green, before

taking the vaccine. Id. at 3. When Mr. Gibson, a member of the medical staff,

offered Ms. Duval the vaccine, he recommended she consult with Dr. Green,

acknowledging that her desire to seek medical advice did not constitute a refusal

of the vaccine. Id. at 2. On February 24, 2021, Ms. Duval filled out a BP-A0148

requesting to speak with Dr. Green about the safety of the vaccine. Id. It is not

uncommon for an individual to defer receiving a vaccine until after they have

consulted with a trusted medical professional.3 See Ex. J at 12.

3
 Covid-19 Vaccine Acceptance in California State Prisons, The New England Journal of Medicine
(May 12, 2021), https://www.nejm.org/doi/full/10.1056/NEJMc2105282?query=TOC (“Fewer than
half of young, Black residents accepted at least one dose (Fig. S2), a finding that may reflect


                                              7
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 8 of 13 PageID 826




       The government maintains that the BOP “continues to be willing to

provide” Ms. Duval with the COVID-19 vaccine, but ignores Ms. Duval’s need to

consult with her primary doctor to determine whether she can safely take the

vaccine. See Gov’t Opp. at 3. The government asserts that the proper avenue for

addressing Ms. Duval’s dissatisfaction with medical treatment is through a BOP

grievance. Gov’t Opp. at 10. Ms. Duval has filed numerous staff requests, letters,

and grievances, none of which have resulted in any relief. See, e.g., Ex. F at 1-3;

Ex. M. Finally, it is remarkable that the government chides Ms. Duval for not

filing a grievance (which she did) while FCI Danbury and the BOP are ignoring

court orders to change their practices regarding COVID-19. Ex. I.

           B. Courts Have Found That Health Conditions Similar to Ms.
              Duval’s Constitute Extraordinary and Compelling Reasons for
              Compassionate Release.

       The government ignores key factual differences when it asserts that

multiple courts within the Middle District of Florida have found that individuals

with medical conditions similar to Ms. Duval could not show “extraordinary and

compelling” circumstances. Gov’t Opp. at 8. Unlike the defendant in United States

v. Rey-Durier, who provided no proof of his medical issues, Ms. Duval has amply

documented her medical problems. She included 200 pages in her initial motion,

which she is supplementing with 600 additional pages to address the


mistrust in correctional authorities and clinicians or a lack of access to reliable information on
vaccine safety and efficacy.”).


                                                 8
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 9 of 13 PageID 827




government’s concern that it did not have access to the full medical record. See

Gov’t Opp. at 7 (relying on No. 8:15-cr-97-T-27TGW, 2020 WL 4349941, at *2).

      The government also equates this case with two others in which the

defendants had far fewer health concerns. Gov’t Opp. at 8. Ms. Duval’s medical

conditions are substantially different from these cases because she has five

conditions the CDC lists as placing an individual at a higher risk for

complications from COVID-19 rather than two: obesity, hypertension, type 2

diabetes, COPD, and asthma. Compare Ex. J at 10-11 with United States v. Hayes,

No. 3:18-cr-37-J-34JBT, 2020 WL 3611485, at 2* (M.D. Fla. July 2, 2020) (denying

compassionate release to a defendant with hypertension and obesity) and United

States v. Pennington, No 3:16-cr-61-J-39MCR, Doc 181 (M.D. Fla. May 11, 2020)

(denying compassionate release to a defendant with just obesity). Having one or

even two medical conditions identified by the CDC as increasing the risk of

severe COVID-19 complications may not warrant release, but Ms. Duval has five

risk-factors (and other comorbidities as well) which meets the extraordinary and

compelling standard.

      Finally, the government asserts that “[c]hronic conditions that can be

managed in prison are not a sufficient basis for compassionate release.” Gov’t

Opp. at 10. But the question is not whether the conditions can be managed but

whether they are being handled, which is not happening in Ms. Duval’s case.

United States v. Douglas, No. CR 10-171-4 (JDB), 2021 WL 214563, at *6 (D.D.C. Jan.


                                         9
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 10 of 13 PageID 828




 21, 2021) (granting compassionate release in part because the BOP failed to

 control movant’s dangerously high blood pressure). In this case, by not

 providing Ms. Duval with adequate sleeping arrangements, the BOP is not

 adequately managing Ms. Duval’s chronic conditions, and it is not providing her

 with the necessary tools to do so herself. Many individuals at FCI Danbury have

 reported waiting weeks or months before being seen after reporting urgent

 medical concerns in multiple sick call slips, and individuals, like Ms. Duval, who

 need outside consultations have been left waiting for them for months. Ex. I at

 28.

 III.   BOP Staff Led Ms. Duval to Believe They Were Granting Her Home
        Confinement, Only to Later Deny her Request

        Ms. Duval’s physical problems have been exacerbated by the “bait and

 switch” tactics of the BOP regarding releasing people to home confinement in

 response to the COVID-19 pandemic. The government asserts, without

 documentation, that Ms. Duval was never approved for home confinement.

 Gov’t Opp. at 10. Ms. Duval, and several other women at Danbury, were told

 they were going home or – at the very least – Danbury staff took several

 measures that would lead any reasonable person to believe that they were going

 to be approved for home confinement. Ex. E at 1.

        On May 28th, 2020, Ms. Duval’s case manager, Mr. McMahon, told her she

 was approved for home confinement. Ex. O at 4. That same day, Ms. Duval and


                                         10
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 11 of 13 PageID 829




 Mr. McMahon both signed a BP-A0548 Home Confinement and Community

 Control Agreement and a BP-A0434 Community Based Program Agreement. Id.

 at 1-2. Ms. Duval also signed a BP-A0460 Conditions of Home Detention form

 and a Home Confinement Referral Form. Id. at 3-4; Ex. E at 1. On May 29th, 2020,

 Ms. Duval called her son, Treon Duval, to tell him to install a landline, which he

 did. Ex. O at 4; Ex. P. A probation officer came out to inspect his home and

 approved it. Ex. F at 3. Then, on June 5th, 2020, Ms. Duval’s case manager told

 her and several other women who believed that they were being released that

 they would not be going home after all. Ex. E at 1. When Ms. Duval pressed for

 an explanation for the denial, she was told: “why don’t you ask those big time

 attorneys you have[?]” Id. Ms. Duval was not the only one to be taken in by the

 false promise of home confinement. Danbury staff placed one woman in

 quarantine to prepare for her release, only to pull her out of quarantine and tell

 her she was not going home after all. Id. at 2.

    IV. Ms. Duval Is Not a Danger to Society

       The government’s portrayal of Ms. Duval as a dangerous criminal is

 inaccurate. Although she has a history of drug-related convictions, she is

 currently incarcerated for possession of a firearm in her house, not while

 committing a crime. Her assault charge stemmed from a scuffle with a store

 security officer decades ago. Ms. Duval’s disciplinary history during her sentence

 has been trivial and her security level is low. Ex. C at 2. Given Ms. Duval’s poor

                                           11
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 12 of 13 PageID 830




 health, it is unlikely she would return to a life of crime. Her son has observed

 that she has matured during her incarceration. Ex. A at ¶10; Ex. L at 4 (stating

 Ms. Duval is focused on her goals); id at 5 (“she has the coping skills to succeed

 in her future”); id. at 17 (she has “shown growth”). She has repaired relations

 with her family members and has found purpose in using her entrepreneurial

 skills to expand her son’s businesses. Ex. A at ¶10; Ex. L at 3 (letter from

 daughter stating she wants Ms. Duval to be able to establish a relationship with

 her grandchildren). Her niece writes: “My aunt is very loving and caring, and

 will give you the shirt off her back. I know that the person she is, she has

 rehabilitated in a positive way and will do whatever it takes to be the

 outstanding person that we know she is.” Ex. L. as 22. Far from being a danger to

 the community, she is poised to contribute once she can get her medical issues

 under control.

 V. Conclusion

       For the reasons given in her motion and in this reply, Ms. Duval

 respectfully asks this Court to grant her motion for compassionate release.

                          Respectfully submitted,

                                       By: /s/ Alexis Alvarez
                                       Alexis Alvarez, Esq.
                                       Fla. Bar No.: 120069
                                       Attorney
                                       Florida Legal Services
                                       P.O. Box 533986
                                       Orlando, FL 32853


                                         12
Case 8:10-cr-00136-JSM-E_J Document 122 Filed 06/03/21 Page 13 of 13 PageID 831




                                       (407) 553-2075 (direct)
                                       (407) 505-7327 (fax)

                                       /s/ Catherine Sevcenko
                                       Pro Hac Vice
                                       Bar No 484218
                                       National Council for Incarcerated and
                                       Formerly Incarcerated Women and Girls
                                       300 New Jersey Ave, NW #900
                                       Washington DC 20001
                                       617-299-2604 x703



                           CERTIFICATE OF SERVICE

 I hereby certify that a copy of this motion was served via ECF to all counsel of
 record, this 3th day of June, 2021.

                                              /s/ Alexis Alvarez
                                              Alexis Alvarez, Esq.
                                              Fla. Bar No.: 120069




                                         13
